Title: To Benjamin Franklin from A.-R.-J. Turgot, [c. February 1778]
From: Turgot, Anne-Robert-Jacques, baron de l’Aulne
To: Franklin, Benjamin


[c. February, 1778]
Note recommandée a Monsieur Franklin par Mr Turgot.
Le Sr. Roulhac fils du Lieutenant General, ou premier officier de la senechaussée de Limoges est passé il y a un an a Boston en qualité de facteur des Srs. Raimbaud et Basmarein Negociants a Bordeaux. Il a parcouru les differens ports de l’Amerique septentrionale pour y former des relations de commerce, et s’est rendu a Charle’s Town ou son projet est de se fixer et d’etablir une maison de commerce.
Mr. Turgot qui aime et estime Mr. Roulhac le pere magistrat très consideré a Limoges prie Monsieur Franklin de vouloir bien ecrire a quelques uns de ses amis soit du congrès, soit des principales personnes de la Caroline pour leur recommander le Sr. Roulhac afin de lui procurer quelque agrément dans le pays ou il compte s’etablir. Le Sr. Roulhac est un jeune homme de 26 ans, qui a reçu une très bonne education et dont le caractere a merité la confiance de ses commettans.
Autre Note.
Le Sr. Menedrieu de Barci qui a servi sous Mr. Turgot dans l’intendance de Limoges en qualité de sous ingenieur des ponts et chaussées, et dont Mr. Turgot a eu la plus grande satisfaction a tous égards, ayant eprouvé quelques desagrémens de la part de l’ingenieur en chef, a pris le parti de s’embarquer pour Boston ou il espere pouvoir employer ses talens soit comme ingenieur soit comme Architecte. Mr. Turgot sera très obligé a Monsieur Franklin de luy procurer aussi quelques recommandations pour ce jeune homme qui dans son etat est un homme d’un vrai merite.
 
Notation: Note de Mr. Turgot au sujet du Sr. Boulhac
